Citation Nr: 1511120	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The September 2008 rating decision denied the Veteran's claim for a rating in excess of 50 percent for PTSD.  A January 2012 rating decision from the VA RO in Detroit, Michigan, granted a rating of 70 percent for PTSD, effective January 25, 2008, the date of the Veteran's claim for an increased rating for PTSD.  This case is now under the jurisdiction of the Detroit, Michigan RO.

On his substantive appeal, the Veteran requested a Board hearing via live videoconference.  However, in July 2010, the Veteran submitted a Request for Change of Travel Board Hearing indicating that he wished to withdraw his Board hearing request, and instead be afforded a hearing before a RO hearing officer.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted a TDIU in the January 2012 rating decision, effective January 25, 2008, the date .of the Veteran's clam for an increased rating for PTSD.  Because the Veteran has already been granted a TDIU, the issue of entitlement to a TDIU is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After a preliminary review of the record, the Board finds that a remand is required for further development.

The record shows that the Veteran has consistently been treated for PTSD at a VA treatment facility.  Specifically, the Veteran has received counseling both on an individual basis and as part of a group.  The most recent VA records currently associated with the claims file are dated June 2010, and indicate that the Veteran was scheduled for further treatment.  It appears highly probable that there are outstanding VA treatment records relevant to the matter on appeal that have not yet been associated with the claims file.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Accordingly, a remand is required so that any outstanding, relevant VA treatment records, to include from the John D. Dingell VA Medical Center in Detroit, Michigan, for dates June 2010 through the present, may be obtained and associated with the record.

In addition, at an October 2010 hearing at the Detroit, Michigan RO, the Veteran identified private treatment from a Dr. Soverinsky, and indicated that he saw Dr. Soverinsky monthly for PTSD counseling beginning in July 2010.  The record currently contains records from Dr. Soverinsky dated May and August 2010.  At the October 2010 hearing, the Veteran also identified another private source from which he was receiving regular treatment for PTSD; however, this source's name was omitted from the hearing transcript.  The Board observes that the record contains treatment notes from a Dr. Belanger, and that it is possible that Dr. Belanger is the doctor discussed, but not named, at the October 2010 hearing.  The records from Dr. Belanger currently of record are dated August 2009.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Given that the Veteran indicated in October 2010 that he was receiving regular treatment from Dr. Soverinsky and the unnamed doctor, but the records from Dr. Soverinsky and Dr. Belanger are dated well before October 2010, it is likely that there are outstanding, relevant private treatment records.  Therefore, a remand is required so that the Veteran may be contacted to identify any relevant private treatment records not currently of record.  The Veteran should specifically be asked about treatment with Dr. Soverinsky, Dr. Belanger, and the physician who was discussed at the October 2010 hearing, but whose name is omitted from the hearing transcript.

A May 2010 VA treatment note indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits around that time.  On remand, these records must be requested as they may contain information relevant to the issue of entitlement to a rating in excess of 70 percent for service-connected PTSD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The record shows that the Veteran was last provided a VA examination with regard to PTSD in June 2008, over six years ago.  In an increased rating claim, VA has a duty to provide the veteran with a thorough and contemporaneous medical examination.    See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board therefore also finds that on remand, the Veteran must be provided a VA examination to address the current nature and severity of the his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, to include from the John D. Dingell VA Medical Center in Detroit, Michigan, for dates June 2010 through the present, and associate the records with the claims file.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers, to include Dr. Soverinsky, Dr. Belanger, and the physician who was discussed at the October 2010 Detroit RO hearing, but whose name is omitted from the hearing transcript.  To assist the Veteran in identifying the unnamed doctor, the Veteran should be informed that the unnamed doctor was described at the hearing as a licensed psychologist whom the Veteran had seen about once per month on an individual basis for a year and a half.  The unnamed doctor appears to be female.  The Veteran should also be informed that the unnamed doctor may have been Dr. Belanger, but that her name does not appear in the hearing transcript.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Contact the Social Security Administration and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file, and the Veteran must be notified accordingly.

4.  Following the above development, provide the Veteran a VA examination to determine the current nature and severity of his posttraumatic stress disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed. 

The VA examiner must indicate all manifestations and symptoms of the Veteran's posttraumatic stress disorder, to include a Global Assessment Functioning score. 

A clear rationale must be provided for any opinion provided.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




